Per Curiam.
The plaintiff has been present as an inhabitant of this state for the period of eight years, and after he became such commenced this action against the defendant upon a cause of action arising in the state of Massachusetts. It has been litigated for the intervening period upon the assumption that the court would entertain jurisdiction of it, and it has now reached a point where a trial can speedily be obtained. It should be borne in mind that this is an action in tort, both parties being non-residents, the cause of action arising out'of the state; and the refusal of the court to entertain juris*656diction does not depend upon the motion of- the parties necessarily. The court may refuse upon its own motion to entertain jurisdiction in such an action. Whether the court would or would not retain jurisdiction in this action was a matter of discretion, and under the circumstances the discretion ■was fairly and reasonably exercised in the denial of the defendant’s motion. The prefer should be affirmed, with $10 costs and disbursements to abide the event. All concur.